Filed Pursuant to Rule 424(b)(3) Registration No. 333-172471 The information contained in this preliminary prospectus supplement and the accompanying prospectus is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities, and neither we nor the selling shareholders are soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion, Dated December 9, 2011 PRELIMINARY PROSPECTUS SUPPLEMENT(To Prospectus dated March 10, 2011) magicJack VocalTec Ltd. 1,500,000 Ordinary Shares magicJack VocalTec Ltd. is offering 1,200,000 of our ordinary shares, no par value, and the selling shareholders identified in this prospectus supplement are offering 300,000 of our ordinary shares. We will not receive any proceeds from the sale of ordinary shares by the selling shareholders. Our ordinary shares are listed on the Nasdaq Global Market under the symbol CALL. On December 8, 2011, the last sale price of our ordinary shares as reported on the Nasdaq Global Market was $25.77 per share. On December 1, 2011, our Board of Directors approved a two-for-one stock split to be paid in the form of a 100% stock dividend to stockholders of record as of December 12, 2011 (the Record Date). The payment date for the stock dividend will be on or about December 16, 2011. Unless otherwise indicated, all share numbers, including the number of shares offered in this offering, and per share data in this prospectus supplement have not been adjusted to reflect the impact of the stock dividend. Shares offered and sold in this offering after the Record Date will take into account the 100% stock dividend. Investing in our ordinary shares involves risk. Before buying any shares you should carefully read the section entitled Risk Factors beginning on page S-3 of this prospectus supplement and on page 4 of our Annual Report on Form 20-F filed with the Securities and Exchange Commission on April 27, 2011. Per Share Total Public offering price $ $ Underwriting discount $ $ Proceeds, before expenses, to magicJack VocalTec Ltd. $ $ Proceeds, before expenses, to selling shareholders $ $ The underwriters may also purchase up to an additional 225,000 ordinary shares from us at the public offering price, less the underwriting discount and commission, within 30 days from the date of this prospectus supplement to cover over-allotments, if any. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus are truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the ordinary shares against payment in New York, New York on December , 2011. Sole Bookrunner Oppenheimer & Co. Lead Manager Canaccord Genuity Northland Capital Markets E*TRADE Securities LLC The date of this Prospectus Supplement is December , 2011 Table of Contents Prospectus Supplement About This Prospectus Supplement S-ii Forward-Looking Statements S-iii Prospectus Supplement Summary S-1 Risk Factors S-3 Use Of Proceeds S-8 Dilution S-8 Capitalization S-8 Price Range Of Our Ordinary Shares S-9 Selling Shareholders S-9 Material U.S. Federal Income Tax Considerations S-10 Underwriting S-15 Legal Matters S-22 Experts S-22 Where Can You Find More Information S-22 Incorporation By Reference S-22 Prospectus About This Prospectus 1 Where You Can Find More Information 1 The Company 2 Risk Factors 2 Forward-Looking Statements 3 Use Of Proceeds 4 Description Of Ordinary Shares 4 Description Of Warrants 8 Description Of Units 8 Selling Shareholders 10 Plan Of Distribution 10 Validity Of Securities 13 Experts 13 Change In Registrants Certifying Accountant 13 Incorporation By Reference 14 Enforceability Of Civil Liabilities 14 S-i ABOUT THIS PROSPECTUS SUPPLEMENT This document consists of two parts. The first part is this prospectus supplement, which describes the specific terms of this offering and certain other matters. The second part, the base prospectus, gives more general information about securities we may offer from time to time, some of which may not apply to this offering. Generally, when we refer to the prospectus, we are referring to both the base prospectus and prospectus supplement combined. You should read both this prospectus supplement and the accompanying prospectus, together with additional information described under the heading Where You Can Find More Information and Incorporation by Reference. To the extent the description of our securities in this prospectus supplement differs from the description of our securities in the accompanying prospectus, you should rely on the information in this prospectus supplement. On December 1, 2011, our Board of Directors approved a two-for-one stock split to be paid in the form of a 100 percent stock dividend to stockholders of record as of December 12, 2011 (the Stock Dividend). The payment date for the Stock Dividend will be on or about December 16, 2011. Unless otherwise indicated, all share numbers, including the number of shares offered in this offering, and per share data in this prospectus supplement have not been adjusted to reflect the impact of the Stock Dividend. You should rely only on the information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus. We have not, and the underwriters have not, authorized anyone to provide you with different information. The distribution of this prospectus and sale of these securities in certain jurisdictions may be restricted by law. Persons in possession of this prospectus supplement or the accompanying prospectus are required to inform themselves about and observe any such restrictions. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus supplement is accurate as of the date on the front cover of this prospectus supplement only. Our business, financial condition, results of operations and prospects may have changed since that date. In addition, this prospectus does not contain all the information set forth in the registration statement, including exhibits, that we have filed with the Securities and Exchange Commission, or the SEC, on Form F-3 under the U.S. Securities Act of 1933, as amended, or the Securities Act. Statements made in this prospectus as to the contents of any contract, agreement or other document are not necessarily complete. We have filed certain of these documents as exhibits to our registration statement and we refer you to those documents. Each statement in this prospectus relating to a document filed as an exhibit is qualified in all respects by the filed exhibit. References to magicJack VocalTec, we, us or our are to magicJack VocalTec Ltd., a company organized under the laws of the State of Israel, and its wholly-owned subsidiaries. References to $ or dollars are to U.S. dollars and all references to NIS are to New Israeli Shekels. Except as otherwise indicated, financial statements of, and information regarding, magicJack VocalTec are presented in U.S. dollars. S-ii FORWARD-LOOKING STATEMENTS This prospectus supplement and the accompanying prospectus (and the documents and statements incorporated by referenced herein) contain historical information and forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to business, financial condition and results of operations of magicJack VocalTec. The words anticipate, believe, estimate, expect, intend, may, plan, project and should and similar express expressions, as they relate to magicJack VocalTec or its management, are intended to identify forward-looking statements. Such statements reflect our current views and assumptions with respect to future events and are subject to risks and uncertainties. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, both referenced and not referenced in this prospectus supplement, the accompanying prospectus and the other documents incorporated by reference herein. Such factors include, but are not limited to: the competition we face; our reliance on the magicJack product and related software license for a substantial portion of our revenues; our ability to attract new customers and retain current customers; our ability to obtain enough phone numbers to meet our customers demands; our ability to successfully protect our proprietary rights or defend ourselves against claims of infringement; our ability to develop and deploy new products; the ability to comply with domestic and international regulations and standards; the ability to anticipate demand for our products; differences between our service and traditional phone services, including 911 service; our ability to adapt to rapid changes in the market for voice services; our dependence on key switching elements from competitors; uncertainties relating to regulation of VoIP Services; server or system failures that could affect the quality or disrupt the services we provide and our ability to maintain data security. These risks are more fully described under Risk Factors of this prospectus supplement and ITEM 3.D.Key InformationRisk Factors of our annual report on Form 20-F. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated, expected, intended, planned or projected. We do not intend or assume any obligation to update these forward-looking statements. Any forward-looking statements in this prospectus supplement are made as of the date hereof, and we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. S-iii PROSPECTUS SUPPLEMENT SUMMARY This summary highlights information contained elsewhere in this prospectus supplement and the accompanying prospectus and should be read together with the information contained in other parts of this prospectus supplement, the accompanying prospectus and the documents we incorporate by reference, including the risk factors beginning on page S-3 of this prospectus supplement and on page4 of our Annual Report on Form 20-F filed with the SEC on April 27, 2011 (the Annual Report on Form 20-F). Unless otherwise indicated, references in this prospectus supplement to magicJack VocalTec Ltd., magicJack VocalTec, the Company, we, our, us, or similar terms refer to magicJack VocalTec Ltd., and its wholly-owned subsidiaries. Before making your investment decision, you should carefully read the prospectus and the documents referred to in Where You Can Find More Information and Incorporation by Reference for information about us. Unless otherwise indicated, all references to currency amounts in this prospectus supplement and the accompanying prospectus are in U.S. dollars. The Company Our corporate name is magicJack VocalTec Ltd. for both legal and commercial purposes. We officially changed our name to magicJack VocalTec Ltd. from VocalTec Communications Ltd. after approval by our shareholders in late April 2011 and the Israel Registrar of Companies in May 2011. YMax Corporation, or YMax, is a wholly-owned subsidiary of magicJack VocalTec Ltd. magicJack VocalTec Ltd. was incorporated in the State of Israel in 1989 and is domiciled in Netanya, Israel. We are subject to the Israeli Companies Law. We are the inventor of VoIP, including the softphone and magicJack
